Citation Nr: 1534314	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 23, 2008, for the assignment of a 10 percent disability rating for service-connected tinea cruris.

2.  Entitlement to service connection for helicobacter pylori bacteria.

3.  Entitlement to an initial compensable disability rating for onychomycosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angles, California.  The Veteran subsequently moved and his claims file was transferred to the RO in Waco, Texas.  

A May 2004 rating decision, in relevant part, granted entitlement to service connection for tinea cruris (characterized as a skin rash of the groin and buttocks), assigning a noncompensable disability rating effective January 20, 2003.  A July 2008 Supplemental Statement of the Case (SSOC) increased the disability rating to 10 percent effective June 23, 2008.  In July 2008 statements, the Veteran effectively withdrew his appeal of entitlement to a higher assignable rating for tinea cruris, but disagreed with the effective date of the 10 percent disability rating.

A July 2008 rating decision, in relevant part, denied entitlement to service connection for helicobacter pylori (h. pylori) bacteria (also claimed as a gas or bowel problem).  The Board notes that this claim derived from statements the Veteran set forth on a December 2007Appeal to Board of Veterans' Appeals (VA Form 9).  The Veteran complained of gas problems and stated that he suffered from stomach pain, foul feces, and acid reflux.  He also noted that he was diagnosed with h. pylori.  

The Veteran previously submitted a claim for entitlement to service connection for gas problems that was denied in a May 2004 rating decision.  He did not file a notice of disagreement with respect to that claim.  At the time of the May 2004 rating decision, there was no evidence of record that the Veteran had been diagnosed with h. pylori.  H. pylori is a bacterial infection that causes gastric and duodenal ulcers and is associated with stomach cancer.  See Dorland's Illustrated Medical Dictionary 829 (32nd ed. 2012).  Because h. pylori is a specific infection with sequela distinct from gas problems, the Board finds that the RO properly characterized the present claim for service connection of h. pylori as a new claim, and not a claim to reopen the previously denied claim for gas problems.

By way of further background, the Board notes that the RO incorrectly treated statements set forth in the December 2007 VA Form 9 concerning the Veteran's tinea cruris claim as a new claim.  The December 2007 VA Form 9 was filed after a September 2007 SSOC.  As such, the statements should have been treated merely as supplemental statements in support of the Veteran's claim, and not as a new claim.  Thereafter, the RO treated the July 2008 SSOC that increased the disability rating to 10 percent for tinea cruris as a rating decision from which a substantive appeal was taken.  Because the RO addressed the July 2008 SSOC for the tinea cruris claim and the July 2008 rating decision denying service connection for h. pylori at about the same time, these two claims were merged on appeal.          

An April 2010 rating decision, in relevant part, granted entitlement to service connection for onychomycosis, assigning a noncompensable disability rating effective August 20, 2009.                      
 
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).


I.  Earlier effective date for tinea cruris and service connection for h. pylori

These claims must be remanded to afford the Veteran the Board hearing that he previously requested and that was ordered pursuant to two Board remands.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 19.75, 19.76, 20.703, 20.704 (2014).

In statements on the December 2007 VA Form 9, date-stamped as received by the RO on January 22, 2008, the Veteran requested that a Travel Board hearing on his tinea cruris claim be scheduled at the RO.  However, the case was certified for appeal to the Board in February 2008 without a hearing having been scheduled.  Accordingly, the Board remanded the case in March 2008 to the RO to arrange for a Travel Board hearing.  There is no evidence in the Veteran's claims file that the Veteran was scheduled for a hearing or that the Veteran withdrew his request for a hearing.

Shortly after certification to the Board of the appeal of the tinea cruris and h. pylori claims, in a July 2009 submission, the Veteran requested a videoconference hearing before the Board.  The Board remanded the case in August 2009 to the RO to arrange for a videoconference hearing in Los Angeles, California.  Again, there is no evidence in the Veteran's claims file that the Veteran was ever scheduled for such a hearing.  However, in a February 2015 SSOC, the RO acknowledged the August 2009 Board remand for a hearing, but stated that since then it received correspondence from the Veteran indicating his desire to forward his case to the Board and waving consideration of additional evidence.  The unsigned March 2012 waiver of AOJ consideration of additional evidence and waiver of the 30-day waiting period before certifying the Veteran's appeal to the Board cannot be deemed to constitute withdrawal of a request for a Board hearing by the Veteran.

As the RO did not comply with either the March 2008 or August 2009 remand instructions to schedule the Veteran for a hearing at the RO, the Board must again remand these claims to the RO.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Information contained in the Veteran's claims folder indicates that the Veteran has been incarcerated since November 2011 and will continue to be so until April 2020.  As a result, the Veteran cannot travel to a VA facility in order to attend a hearing; therefore, VA cannot accommodate his request for a hearing at this time.  

However, the RO is to contact the Veteran and inform him of the options available to him to provide additional evidence or argument to the Board.  Specifically, he may write down what he would say at a hearing and submit it to the Board for consideration in deciding his appeal (he may also offer written statements from his friends, family, or other individuals who have relevant information that supports his appeal).  In addition, the Veteran's representative (Texas Veterans Commission) may submit written argument, which will be carefully considered by the Board in its review of the Veteran's appeal.  38 C.F.R. § 20.700 (West 2014).   

Alternatively, the Veteran's representative may submit a motion to appear alone before the Board in order to present argument on behalf of the Veteran.  In the event the Veteran elects to have his representative submit a motion to appear before the Board and the motion is granted, the RO is to schedule the hearing.  At the hearing, the Veteran has the right to have a written statement he prepared read by his representative.  In addition, the Veteran has the right to work with his representative to identify and ask witnesses to participate in the hearing.  The witnesses could present information of which they have personal knowledge that would support the Veteran's appeal.  Id.   

II.  Onychomycosis 

The Board finds that further development is needed prior to disposition of the Veteran's claim for an increased initial rating of his onychomycosis.

At a June 2008 VA examination for the Veteran's tinea cruris, the examiner diagnosed with the Veteran with onychomycosis and opined that it was more likely than not related to the Veteran's military service.  Thereafter, in August 2009, the Veteran filed a claim for entitlement to service connection for onychomycosis. 
 
The Veteran was scheduled for a VA examination of his onychomycosis on May 23, 2011 in California.  On May 24, 2011, the Veteran contacted VA and asked that the examination be rescheduled because he had moved to Texas in January 2011.  In February 2012, the RO submitted a request for a new examination, but cancelled the request.

The Veteran informed VA in February 2012 of his incarceration.  Nonetheless, the RO scheduled the Veteran for an examination at a VA facility in March 2014, without seeking clarification of whether the Veteran was still incarcerated.  The Veteran failed to appear for the March 2014 examination due to his  incarceration.  

VA's duty to assist includes providing a new medical examination where the record does not adequately reveal the current state of the veteran's disability or when the available evidence is too old for an adequate evaluation of the current condition.  38 U.S.C.A. § 5103A(d) (West 2014); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Given that the Veteran's last VA examination was in June 2008, there is no information in the Veteran's claims file concerning the current status of his disability, and the Veteran's incarceration constitutes good cause for his failure to appear at his March 2014 examination, the Board finds that the Veteran should be afforded another opportunity to have an examination.  Therefore, this case is remanded for a new examination to determine the current status of the Veteran's onychomycosis.    
          
Incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  The adjudication of claims of incarcerated veterans are to be tailored to the peculiar circumstances of confinement.  Id.  However, the duty to provide a medical examination to an incarcerated veteran is not absolute.  If VA is unable to obtain an examination, it must be established what efforts were made to obtain an examination.  Id.  Accordingly, if the RO is unable to obtain an examination for the Veteran, the RO is to clearly document in the Veteran's claims file all efforts it took to obtain an examination.    


Accordingly, the case is REMANDED for the following action:

1.  With respect to the Veteran's claims for an earlier effective date for tinea cruris and service connection for h. pylori, contact the Veteran and inform him that, as a result of his incarceration, VA cannot accommodate his request for a Board hearing at this time.  However, the Veteran is also to be informed of the options available to him to provide additional evidence or argument to the Board.  Specifically, he may write down what he would say at a hearing and submit it to the Board for consideration in deciding his appeal (he may also offer written statements from his friends, family, or other individuals who have relevant information that supports his appeal).  In addition, the Veteran's representative (Texas Veterans Commission) may submit written argument, which will be carefully considered by the Board in its review of the Veteran's appeal.     

Alternatively, the Veteran's representative may submit a motion to appear alone before the Board in order to present argument on behalf of the Veteran.  In the event the Veteran elects to have his representative submit a motion to appear before the Board and the motion is granted, the RO is to schedule the hearing.  At the hearing, the Veteran has the right to have a written statement he prepared read by his representative.  In addition, the Veteran has the right to work with his representative to identify and ask witnesses to participate in the hearing.  The witnesses could present information of which they have personal knowledge that would support the Veteran's appeal.  

Thereafter, the case should be processed further in accordance with established appellate practices. 

2.  With respect to the Veteran's claims for an increased initial rating of his onychomycosis, schedule the Veteran for an examination with an appropriate examiner competent to evaluate the current severity of the Veteran's onychomycosis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

In determining the current status of the Veteran's onychomycosis, the examiner is to include findings as to what percentage of the Veteran's entire body is affected by his onychomycosis and what percentage of his exposed areas are affected.  In addition, the examiner is to indicate whether the Veteran is treated with systemic therapy, such as corticosteroids or other immunosuppressive drugs, and the duration of such therapy, specifically whether the therapy was less than six weeks, more than six weeks but not constantly, or constant or near-constant during the past 
12-month period.  

The examiner is to include findings as to any scars from the Veteran's onychomycosis.  The examiner is to indicate the number and location of any scars.  The examiner should also measure the area of any scars, describe their shape, and determine whether they are deep or superficial.  In addition, the examiner should indicate whether any scars are painful or unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

If the RO is unable to obtain an examination for the Veteran, the RO is to clearly document in the Veteran's claims file all efforts it took to obtain an examination.  

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.         

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


